UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 CHINA PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2638087 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 24th Floor, Building A, Zhengxin Mansion No.5 of 1st Gaoxin Rd, Hi-Tech Development Zone Xi’an City, People’s Republic of China 710075 (Address of principal executive offices) (86) 29-8406-7215 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo x 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:75,237,972 shares of common stock, $.001 par value, were outstanding as of November 21, 2011. 2 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 4-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA PHARMACEUTICAL INC. CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2, 2010 Notes 2011 (Unaudited) 2010 (Audited) ASSETS CURRENT ASSETS Cash & equivalents $ $ Accounts receivable 2 Inventory 2 Deposits and other receivables 3 Trade deposits paid - Due from officer - Total current assets NONCURRENT ASSETS Prepayment for patents Property and equipment, net 2 Intangible assets 2 Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and other payables 4 Due to shareholder 5 - Value-added tax payable Income tax payable Total current liabilities CONTINGENCIES AND COMMITMENT STOCKHOLDERS' EQUITY Common stock, par value, $0.001 per share; 150,000,000 shares authorized, 75,237,972 and 68,397,972 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Paid in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ - 4 CHINA PHARMACEUTICAL INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (UNAUDITED) Net sales $ Cost of goods sold Gross profit Operating expenses Selling,general and administrative expenses (Recovery) / reserve of bad debt allowance ) - - Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense - ) - ) Financial expense ) Other income ) - ) - - - Total non-operating income (expenses), net ) - - Income before income tax Income tax - - Net income Other comprehensive item Foreign currency translation Comprehensive Income $ Weighted average common shares outstanding Basic Diluted Basic earnings per share $ Diluted earnings per share $ 5 CHINA PHARMACEUTICAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 and 2010 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Recovery of bad debt allowance ) ) Stock based compensation expense Loss on assets disposed - Depreciation and amortization (Increase) decrease in current assets: Accounts receivable ) Inventory ) Deposits and other receivables ) Trade deposit paid ) Increase (decrease) in current liabilities: Accounts payable ) Trade deposit received - ) Accrued liabilities and other payables Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Prepayment for patents - ) Acquisition of property & equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Due to shareholder - Issuance of common stock - Warrants exercised - Repayment of short-term bank loans - ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $ - $ 6 CHINA PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 Note 1 - ORGANIZATION China Pharmaceuticals, Inc. (“the Company”), formerly named Allstar Restaurants, was incorporated in the United States in Nevada on December 22, 2004. China Qinba Pharmaceuticals, Inc. (“China Qinba”), a wholly-owned subsidiary of the Company, was incorporated in the United States in Delaware on May 29, 2008. China Qinba formed and owned 100% of Xi’an Pharmaceuticals Development Co., Ltd. (“Xi’an Pharmaceuticals” or the “WOFE”) in the People’s Republic of China (“PRC”) on August 18, 2008. On October 28, 2008, WOFE entered into a series of agreements including a Management Entrustment Agreement, a Shareholders’ Voting Proxy Agreement, an Exclusive Option Agreement and a Share Pledge Agreement (the “Agreements”) with Xi’an Qinba Pharmaceutical Co., Ltd ("Xi’an Qinba") and its shareholders (the “Transaction”). Xi’an Qinba is a corporation formed under the laws of the PRC. According to these Agreements, WOFE acquired management control of Xi’an Qinba whereby WOFE is entitled to all of the net profits of Xi’an Qinba as a management fee, and is obligated to fund Xi’an Qinba’s operations and pay all of the debts.In exchange for entering into the Agreements, on October 28, 2008, WOFE issued 25,000,000 shares of its common stock to Xi’an Qinba owners, representing approximately 80% of the Company’s common stock outstanding after the Transaction.Consequently, the owners of Xi’an Qinba own a majority of WOFE's common stock immediately following the Transaction, therefore, the Transaction is being accounted for as a "reverse acquisition", and Xi’an Qinba is deemed to be the accounting acquirer in the reverse acquisition between Xi’an Qinba and WOFE. These contractual arrangements completed on October 28, 2008 provide that WOFE has controlling interest in Xi’an Qinba as defined by FASB Accounting Standards Codification (“ASC”) 810, Consolidation, Section 10-15, “Variable Interest Entities” (“VIE”), which requires WOFE to consolidate the financial statements of Xi’an Qinba and ultimately consolidate with its parent company, China Qinba (see Note 2, “Principles of Consolidation”). The WOFE, as an entity that consolidates a Variable Interest Entity is called the primary beneficiary of the VIE. Accordingly the WOFE is the primary beneficiary of Xian Qinba. On February 12, 2010, the Company completed its merger with China Qinba in accordance with a Merger Agreement (the “Merger Transaction”). Prior to the reverse merger, the Company was a non-operating public shell corporation. Pursuant to Securities and Exchange Commission rules, the merger or acquisition of a private operating company into a non-operating public shell corporation with nominal net assets is considered a capital transaction in substance, rather than a business combination. Accordingly, for accounting purposes, the transaction has been treated as a reverse acquisition and a recapitalization, andpro-forma information is not presented. Transaction costs incurred in the reverse acquisition have been charged to expense, The Company (the legal acquirer) is considered the accounting acquiree and China Qinba (the legal acquiree) is considered the accounting acquirer for accounting purposes. Pursuant to the Merger Agreement, the Company issued 33,600,000 shares (which were subsequently reduced to 9,333,333 shares by reverse split) of Common Stock to the shareholders China Qinba in exchange for 100% of the outstanding shares of China Qinba.Immediately after the Closing, the Company had a total of 10,680,559 shares (post-reverse split) of common stock outstanding, with all ofthe shareholders of China Qinba Pharmaceuticals (and their assignees) owning approximately 87.39 % of the Company’s outstanding common stock, and the balance held by those who held the Company’s common stock prior to the Closing. Subsequent to the Merger Transaction, the financial statements of the combined entity will in substance be those of China Qinba. The assets, liabilities and historical operations prior to the Merger Transaction will be those of China Qinba. Subsequent to the date of the Merger Transaction, China Qinba is deemed to be a continuation of the business of the Company. Therefore, post-merger financial statements will include the consolidated balance sheets of the Company and China Qinba, the historical operations of the Company and China Qinba from the closing date of the Merger Transaction forward. Upon the closure of the Merger Transaction, the Company changed its name from Allstar Restaurants to China Pharmaceutical, Inc. The Company, through its subsidiary and exclusive contractual arrangement with Xi’an Qinba Pharmaceutical Co., Ltd., is engaged in the business of manufacturing and marketing over-the-counter (“OTC”) and prescription pharmaceutical products which include capsules, granules and powder type medicines. 7 On June 8, 2010, the Company effected a 5 for 6 reverse split of issued and outstanding shares of common stock of the Company without changing the par value of the stock. The shares outstanding before reverse split were 39,650,000 shares; the shares outstanding after reverse split were 33,041,677.Shares after reverse split were retroactively restated from beginning of the period for all the periods presented. On August 23, 2010, the Company sold 385,769 (post-reverse split) shares of common stock for approximately $1,600,000. On September 10, 2010 the Company effected a 1 for 3 reverse split of issued and outstanding shares of common stock of the Company without changing the par value of the stock. The shares outstanding after reverse split were 11,399,662.Shares after reverse split were retroactively restated from beginning of the period for all the periods presented. On April 21, 2011, the Company issued 1,140,000 shares of its common stock to its employees with respect to its 2011 Incentive Stock Plan. The shares outstanding after issuance were 12,539,662. On June 7, 2011, the Company effected a 6 for 1 split of authorized, issued and outstanding shares of common stock of the Company without changing the par value of the stock. The shares outstanding before split were 12,539,662 shares; the shares outstanding after split were 75,237,972.Shares after split were retroactively restated from beginning of the period for all the periods presented. The unauditedfinancial statements included herein have been prepared bythe Company, pursuant to the rules and regulations of the SEC. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) were omitted pursuant to such rules and regulations. Thesefinancial statements should be read in conjunction with the auditedfinancial statements and footnotes included in the Company’s 2010audited financial statements included in the Company’s Annual Report on Form 10-K. The results for the nine and three months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year ending December 31, 2011. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements have been prepared in conformity with US GAAP. The Company's functional currency is the Chinese Yuan Renminbi; however the accompanying consolidated financial statements have been translated and presented in United States Dollars. The accompanying financial statements present the historical financial condition, results of operations and cash flows of the operating companies. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and VIE, for which the Company is the primary beneficiary. All inter-company accounts and transactions have been eliminated in consolidation. An enterprise should consolidate a VIE if it has variable interest that provide it with a controlling financial interest as evidenced by (a) the power to direct the activities of the VIE that most significantly impact its economic performance and (b) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. 8 In determining that Xi’an Qinba is a VIE and that Xi’an Pharmaceuticals is the primary beneficiary of Xi’an Qinba, the Company considered the following indicators, among others: ● Xi’an Pharmaceuticals has the full right to control and administrate the financial affairs and daily operation of Xi’an Qinba and has the right to manage and control all assets of Xi’an Qinba. The equity holders of Xi’an Qinba as a group have no right to make any decision about Xi’an Qinba’s activities without the consent of Xi’an Pharmaceuticals. ● Xi’an Pharmaceuticals was assigned all voting rights of Xi’an Qinba and has the right to appoint all directors and senior management personnel of Xi’an Qinba. The equity holders of Xi’an Qinba possess no substantive voting rights. ● Xi’an Pharmaceuticals will provide financial support if Xi’an Qinba requires additional funds to maintain its operations and to repay its debts. ● Xi’an Pharmaceuticals should be paid a management fee equal to 100% of the earnings before tax.If there are no earnings before taxes and other cash expenses, then no fee shall be paid.If Xi’an Qinba sustains losses, they will be carried over to the next period and deducted from the next management fee.Xi’an Pharmaceuticals should assume all operation risks of Xi’an Qinba and bear all losses of Xi’an Qinba.Therefore, Xi’an Pharmaceuticals is the primary beneficiary of Xi’an Qinba. Xi’an Qinba is wholly owned by the majority shareholders of the Company.The capital provided to Xi’an Qinba by the Company was recorded as interest-free loan to Xi’an Qinba. There was no written note to this loan and the loan is not interest bearing and was eliminated during consolidation. Under various contractual agreements, the shareholders of Xi’an Qinba are required to transfer their ownership to the Company’s subsidiary in China when permitted by PRC laws and regulations or to designees of the Company at any time when the Company considers it is necessary to acquire Xi’an Qinba. In addition, the shareholders of Xi’an Qinba have pledged their shares in Xi’an Qinba as collateral to secure these contractual arrangements. Reclassifications Certain prior year amounts were reclassified to conform to the manner of presentation in the current period. The Company reclassified recovery of bad debt allowance from other income to operating expenses for the nine months ended September 30, 2010; and prepayment for patents (non–current asset) from deposit (current asset) as of December 31, 2010. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. 9 Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, theCompany’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material, would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantee, in which case the guarantee would be disclosed. There were no loss contingencies at September 30, 2011. Cash Cash and cash equivalents included cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. The standard credit period of the Company’s most of client is three months. Within the medical industry in China, the collection period is generally longer than for other industries. Management evaluates the collectability of the receivables at least quarterly. The estimated average collection period was 90 days as of September 30, 2011. The allowance for doubtful account as September 30, 2011 and December 31, 2010 was $566,460 and $1,115,319, respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market.Costs that are capitalized to inventory primarily include direct manufacturing overhead such as labor costs and packing materials. There was no impairment of inventory for the nine months ended September 30, 2011. As of September 30, 2011 and December 31, 2010, inventories consisted of the following: Raw materials $ $ Finished goods $ $ 10 Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Building and improvements 20-42 years Machinery 8-30 years Fixture, furniture and equipment 5-15 years Motor vehicles 5-7 years Property, Plant & Equipment consisted of the following as of September 30, 2011 and December 31, 2010: Building and improvements $ $ Machinery Fixture, furniture and equipment Motor vehicles Less: Accumulated depreciation ) ) $ $ Depreciation expense for the nine months ended September 30, 2011 and 2010 was approximately $786,209 and $ 310,905, respectively. Depreciation expense for the three months ended September 30, 2011 and 2010 was approximately $265,371 and $ 104,438, respectively. Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from twenty to fifty years. Management evaluates the recoverability of intangible assets at least annually and takes into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. No impairments of intangible assets have been identified during any of the periods presented. The land use right purchased in 2003 will expire in 2053. All of the Company’s intangible assets are subject to amortization with estimated lives of: Land use right 50 years Proprietary technologies 20 years As of September 30, 2011 and December 31, 2010, the components of intangible assets were as follows: Land use right $ $ Proprietary technologies Less: Accumulated amortization ) ) Less: Impairment $ $ 11 Amortization expense for the nine months ended September 30, 2011 and 2010 was $394,180 and $375,780, respectively.Amortization expense for the three months ended September 30, 2011 and 2010 was $125,780 and $124,793, respectively.The estimated future yearly amortization expenses related to intangible asset as of September 30, 2011 are as follows: Year 1 $ Year 2 Year 3 Year 4 Year 5 Thereafter $ Long-Lived Assets The Company accounts for long-lived assets in accordance with Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), included in the Codification as ASC 360, Property, Plant, and Equipment, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business”, included in the Codification as ASC 225, Income Statement. The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with ASC 360.ASC 360 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of September 30, 2011 and December 31, 2010, there were no significant impairments of its long-lived assets. Fair Value of Financial Instruments Statement of Financial Accounting Standard No. 107, “Disclosures about Fair Value of Financial Instruments”,included in the Codification as ASC 820, Fair Value Measurements and Disclosures, requires that the Company discloses estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Fair Value Measurements and Disclosures ASC Topic 820, “Fair Value Measurements and Disclosures,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.The three levels are defined as follow: ● Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. ● Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. As ofSeptember 30, 2011 and December 31, 2010, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. 12 Value Added Tax Payable The Company is subject to a value added tax rate of 17% on product sales by the People’s Republic of China.Value added tax payable is computed net of value added tax paid on purchases for all sales in the People’s Republic of China. Revenue Recognition The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104, “Revenue Recognition”, included in the Codification as ASC 605, Revenue Recognition. Sales revenue is recognized when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. There was no unearned revenue at September 30, 2011 and December 31, 2010. The Company has one revenue source from manufacturing and selling the pharmaceutical products, and does not allow its customers to return products. The Company’s customers can exchange products only if they are damaged in transportation. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred.For the nine months ended September 30, 2011and 2010, the Company incurred approximately $1,154,000 and $1,100,000 advertising expense, respectively; for the three months ended September 30, 2011 and 2010, the Company incurred approximately $1,1540,000 and $1,100,000 advertising expense, respectively. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes”, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years for differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. There were no deferred tax provision in 2011 and 2010. The Company adopted the provisions of the FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (codified in FASB ASC Topic 740). When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet themore-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities uponexamination. Interest associated with unrecognized tax benefits is classified as interest expense and penalties are classified as selling, general and administrative expense in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. AtSeptember 30, 2011 and December 31, 2010, the Company had not taken any significant uncertain tax position on its tax return for 2010 and prior years or in computing its tax provision for 2010. 13 Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income, and foreign currency translation adjustments. Foreign Currency Translation The Company’s reporting currency is the U.S. dollar. The Company’s operation in China uses Chinese Yuan Renminbi (CNY) as its functional currency.The financial statements of the subsidiary are translated into U.S. Dollars (USD) in accordance with Statement of Financial Accounting Standards (SFAS) No. 52, “Foreign Currency Translation”, included in the Codification as ASC 830, Foreign Currency Matters.According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period.The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income,” as a component of shareholders’ equity, included in the Codification as ASC 220, Comprehensive Income.Foreign exchange transaction gains and losses are reflected in the income statement.The exchange rates used in translation from RMB to USD amount were published by People’s Bank of the People’s Republic of China. September 30, December 31, (Unaudited) Balance sheet items, except for the registered and paid-up capital and retained earnings as of September 30, 2011 and December 31, 2010. US$1RMB6.3549 US$1RMB6.6227 Nine Months Ended September 30, (Unaudited) (Unaudited) Amounts included in the statements of operations, and statements of cash flow for the nine months ended September 30, 2011 and 2010. US$1RMB6.4975 US$1RMB6.8068 Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows”, included in the Codification as ASC 230, Statement of Cash Flows, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. 14 Basic and Diluted Earnings (Loss) per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is similarly computed, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to have been exercised at the beginning of the period (or at the time of issuance, iflater), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The following table presents a reconciliation of basic and diluted earnings per share for the nine months ended September 30, 2011 and 2010: Net income $ $ Weighted average sharesoutstanding - basic Effect of dilutive securities: Warrants issued Weighted average shares outstanding – diluted Earnings per share – basic $ $ Earnings per share – diluted $ $ The following table presents a reconciliation of basic and diluted earnings per share for the three months ended September 30, 2011 and 2010: Net income (loss) $ $ Weighted average sharesoutstanding - basic Effect of dilutive securities: Warrants issued Weighted average shares outstanding – diluted Earnings per share – basic $ $ Earnings per share – diluted $ $ Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Research and Development Research and development costs are related primarily to the development of new drugs by the Company. Research and development costs are expensed as incurred. The Company also develops new products through arrangements and corporation with several research institutes to develop new pharmaceutical products. The Company only pays these institutes for their research expenses if the research goals are accomplished, including certification of the product and approval for production, and these achievements are then transferred to the Company and recorded as intangible assets.There was no Research and Development expense in the nine and three months ended September 30, 2011 and 2010. 15 Segment Reporting Statement of Financial Accounting Standards No. 131, “Disclosure about Segments of an Enterprise and Related Information”, included in Codification ASC 280, Segment Reporting, requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. SFAS 131 has no effect on the Company's financial statements as substantially all of the Company's operations are conducted in one industry segment of manufacturing and marketing over-the-counter and prescription pharmaceutical products. All of the Company's assets are located in the PRC. New Accounting Pronouncements In June 2011, FASB issued ASU 2011-05, Comprehensive Income(ASC Topic 220): Presentation of Comprehensive Income. Under the amendments in this update, an entity has the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under both options, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two-statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. In addition, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update should be applied retrospectively andare effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company is currently assessing theeffect that the adoption of this pronouncement will have on its financial statements. In May 2011, FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and International Financial Reporting Standards (ASC Topic 820), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between US GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements. The provisions of this new guidance are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. The guidance is not expected to have a material impact on our consolidated financial statements. In September 2011, the FASB issued ASU No.2011-08, Intangibles—Goodwill and Other (Topic 350)—Testing Goodwill for Impairment, to simplify how entities test goodwill for impairment. ASU No.2011-08 allows entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If greater than 50 percent likelihood exists that the fair value is less than the carrying amount then a two-step goodwill impairment test as described in Topic 350 must be performed. The guidance provided by this update becomes effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011. The Company do not intend to adopt this ASU No.2011-08 before September 15, 2011, and do not expected to have a material impact on the Company’s consolidated financial position and results of operations. 16 Note 3– DEPOSITS AND OTHER RECEIVABLES At September 30, 2011 andDecember 31, 2010, the Company had deposits and other receivables of $1,602,276 and $599,630, respectively, mainly including $1,573,589 (RMB 10,000,000) prepaid advertising and promotion fee which were amortized over 6 months contract period beginning July 1, 2011 . Note 4 – ACCRUED LIABILITIES AND OTHER PAYABLES Accrued liabilities and other payables consisted of the following at September 30, 2011 and December 31, 2010: Accrued salaries $ $ Accrued welfare Other payables Accrued expense Other levies Total $ $ Note 5 – DUE TO SHAREHOLDER As of September 30, 2011, the Company had a short-term loan of $650,100 from its shareholder for the Company’s capital needs; this loan bore no interest and payable upon demand. Note 6 – COMPENSATED ABSENCES Regulation 45 of local labor law entitles employees to annual vacation leave after 1 year of service. In general all leave must be utilized annually, with proper notification. Any unutilized leave is cancelled. Note 7 – COMMITMENTS Purchasing Agreement The Company signed a contact with Xi’an Keli, a local pharmaceutical company to purchase two patents of medicine formulation from them; the total contracted amount was approximately $4,721,000 (RMB 30 million). As of September 30, 2011, the Company paid $3,933,972 (RMB 25,000,000) as prepayment for patents, and the remaining $786,794 (RMB 5 million) will be paid upon the Company obtaining the registration certificate of the medicine. Employment Agreements Through our wholly-owned subsidiary, China Qinba Pharmaceuticals, Inc., the Company has executed employment agreements with each of our executive officers, specifically, Guozhu Wang, Chief Executive Officer; Guiping Zhang, President and Teo Lei, Chief Financial Officer. Each employment agreement has a term of two years. On January 1, 2010, the Company entered into a two year Employment Agreement with Guozhu Wang to serve as the Company’s Chief Executive Officer. The Agreement provides for an annual salary of USD$5,095 and an annual bonus ofup to 50% of the executive’s annual salary. On January 1, 2010, the Company entered into a two year Employment Agreement with Guiping Zhang to serve as the Company’s President. The Agreement provides for an annual salary of USD$5,622 and an annual bonus of up to 50% of the executive’s annual salary. On January 1, 2010, the Company entered into a two year Employment Agreement with Tao Lei to serve as the Company’s Chief Financial Officer. The Agreement provides for an annual salary of USD$4,392 and an annual bonus of up to 50% of the executive’s annual salary. 17 Note 8 – INCOME TAX The Company is subject to income taxes by entity on income arising in or derived from the tax jurisdiction in which each entity is domiciled. China Pharmaceuticals, Inc., the parent company, was incorporated in the U.S. and has net operating losses (NOL) for income tax purposes. China Pharmaceuticals has net operating loss carry forwards for income taxes of approximately $4.85 million at September 30, 2011, which may be available toreduce future years’ taxable income; NOL can be carried forward up to 20 years from the year the loss is incurred. Management believes the realization of benefits from these losses remains uncertain due to China Pharmaceuticals’ limited operating history and continuing losses. Accordingly, a 100% deferred taxasset valuation allowance has been provided. The Company’s Chinese subsidiary (WOFE) and VIE were incorporated in the PRC which is governed by the Income Tax Laws of the PRC and various local tax laws. Effective January 1, 2008, China adopted a uniform tax rate of 25% for all enterprises (including foreign-invested enterprises). Currently the Company is not subject to examination by major tax jurisdictions, but the tax authority in PRC has the right to examine the Company’s tax position in all past years. The Company’s VIE is a high-tech enterprise and under PRC Income Tax Laws, it is entitled to a two-year tax exemption for 2006 through 2007.Starting from 2008, the Enterprise Income Tax (EIT) was at a statutory rate of 15%.The Company recorded$1,118,285 and $1,891,410 for income tax for the nine months ended September 30, 2011 and 2010. The Company recorded$49,178, and $ 357,816 for income tax for the three months ended September 30, 2011 and 2010. The following table reconciles the U.S. statutory rates to the Company’s consolidated effective tax rate for the nine months ended September 30, 2011 and 2010: US statutory rates % % Tax rate difference )% % Effect of tax holiday )% % Others )% % Valuation allowance % % Tax per financial statements % % The following table reconciles the U.S. statutory rates to the Company’s consolidated effective tax rate for the three months ended September 30, 2011 and 2010: US statutory rates % % Tax rate difference )% )% Effect of tax holiday % )% Others % - % Valuation allowance % % Tax per financial statements % % 18 Note 9 – MAJOR CUSTOMERS AND CREDIT RISK For the nine months ended September 30, 2011, no customer accounted for 10% or more of the Company’s sales. For the nine months ended September 30, 2010, one customer accounted for12% of the Company’s sales. For the three months endedSeptember 30, 2011 and 2010, no customer accounted for 10% or more of the Company’s sales Four vendors provided 21%, 19%, 12% and 10% of the Company’s purchases of raw materials for the nine months ended September 30, 2011; three vendors provided 24%, 13% and 11% of the Company’s purchase of raw materials for the nine months ended September 30, 2010. Four vendors provided 21%, 16%, 13% and 11% of the Company’s purchases of raw materials for the three months ended September 30, 2011; three vendors provided23%, 15% and 15% of the Company’s purchase of raw materials for the three months ended September 30, 2010. At September 30, 2011 and December 31, 2010, the total payable due to these vendors was approximately $116,054, and $79,500, respectively. Note 10 – STATUTORY RESERVES In accordance with the laws and regulations of the PRC, a wholly-owned Foreign Invested Enterprises income, after the payment of the PRC income taxes, shall be allocated to the statutory surplus reserves and statutory public affair fund. Prior to January 1, 2006 the proportion of allocation for reserve was 10 percent of the profit after tax to the surplus reserve fund and additional 5-10 percent to the public affair fund. The public affair fund reserve was limited to 50 percent of the registered capital.Effective January 1, 2006 there is now only one fund requirement. The reserve is 10 percent of income after tax, not to exceed 50 percent of registered capital. Statutory Reserve funds are restricted for set off against losses, expansion of production and operation or increase in register capital of the respective company. Statutory public welfare fund is restricted to the capital expenditures for the collective welfare of employees. These reserves are not transferable to the Company in the form of cash dividends, loans or advances. These reserves are therefore not available for distribution except in liquidation. As ofSeptember 30, 2011 and December 31, 2010, the Company had allocated $ 3,589,182 and $3,274,593to these non-distributable reserve funds. Note 11 –STOCK-BASED COMPENSATION PLAN On December 17, 2009, China Qinba entered into a Shell Referral agreement with Dragon Link Investments, Ltd (Dragon Link) for Dragon Link to identify and refer a public shell company to the Company to consummate a reverse merger in the US. As consideration for the services provided by Dragon Link (and in accordance with a warrant placement agreement dated February 12, 2010 between the Company and Dragon Link), China Qinba agreed to issue to Dragon Link warrants to acquire 1,200,000 shares of the Company’s common stock, subject to adjustment for any forward or reverse splits (and subsequently changed to 2,000,000 shares post reverse split), with registration rights, and exercisable at a price of $0.50 per post-split share within three years after the control acquisition or merger by China Qinba with a public company identified by Dragon Link .The warrants will expire on February 11, 2013. The fair value of the warrants at issuing date was $701,058. The warrants were fully exercised in May of 2010. The Company received $1 million proceeds from exercise of the warrants. On January 5, 2010, China Qinba entered into an agreement with IFG Investments Services, Inc. (IFG)to obtain certain consulting services including advising on a merger/acquisition transaction and regulatory filings, and other services and support as requested. In consideration for the consulting services to be performed by IFG (and in accordance with a warrant placement agreement dated February 12, 2010 between the Company and IFG), China Qinba agreed to issue to IFG warrants to acquire 1,800,000 shares of the Company’s common stock, subject to adjustment for any forward or reverse splits (and subsequently changed to 3,000,000 shares post stock split), with registration rights, exercisable at $0.50 per post-split share within three years after the closing of the control acquisition or merger by China Qinba with public company.The warrants will expire on February 11, 2013. The warrants were vested immediately.The fair value of the warrants at issuing date was $1,051,588. 19 On January 27, 2010, China Qinba entered into an investor relations agreement with HACG Investor Relations Services, Inc. (HACG), to obtain certain public company sector services, including advising on and with respect to investor relations. The term of the contract expires January 31, 2011.As consideration for the services to be performed by HACG (and in accordance with a warrant placement agreement dated February 12, 2010 between the Company and HACG), China Qinba agreed to issue to HACG warrants to acquire 1,200,000 shares of the Company’s common stock, subject to adjustment for any forward or reverse splits (and subsequently changed to 2,000,000 shares post stock split), with registration rights, exercisable at $0.50 per post-split share until January 31, 2013. The warrants were vested immediately.The fair value of the warrants at issuing date was $469,976. Based on the fair value method under ASC Topic 505, the fair value of each warrant granted is estimated on the date of the grant using the Black-Scholes option pricing model and is recognized as compensation expense over the service period of each warrants issued. The Black-Scholes option pricing model has assumptions for risk free interest rates, dividends, stock volatility and expected life of an option grant. The risk free interest rate is based upon market yields for US Treasury debt securities at a maturity near the term remaining on the warrant. Dividend rates are based on the Company’s dividend history. The stock volatility factor is based on the historical volatility of the Company’s stock price. The fair value was estimated at the date of grant using the following range of assumptions: average risk-free interest rate – 1.89%; expected life – 3 years; expected volatility – 219%; and expected dividends – nil The following table summarizes activities of these warrants (post stock split) for the nine months ended September 30, 2011: Number of Shares Average Exercise Price per Share Weighted Average Remaining Contractual Term in Years Outstanding at January 1, 2010 - $ - - Exercisable at January 1, 2010 - Cancelled - - - Granted Exercised - Outstanding at December 31, 2010 Exercisable at December 31, 2010 2.11 Granted Exercised - Outstanding at September 30, 2011 $ Exercisable at September 30, 2011 $ On April 21, 2011, the Company issued 1,140,000 (pre-forward split of 6 for 1) shares of its common stock to its employees with respect to its 2011 Incentive Stock Plan. Those shares were fully vested and non-forfeitable when issued. The Company recorded $4,856,400 as general and administrative expenses based on the fair value of the shares as of the grant date. 20 Note 12 - CONTINGENCY ValueRich, Inc. (“ValueRich”) commenced a private arbitration against the Company in Florida asserting breach of contract, conversion, and unjust enrichment claims arising out of a Consulting Agreement between ValueRich and Xi’an Qinba Pharmaceuticals Co. Ltd. (“Qinba”), which is the operating entity that a Company’s wholly owned subsidiary has a contractual Entrust Management Relationship.ValueRich asserts that the Company breached and circumvented the Consulting Agreement by terminating it and becoming a public entity through other means.ValueRich seeks specific performance to obtain 20% of the Company’s outstanding shares, or, in the alternative, unspecified monetary damages equal to the value of 20% of the Company’s outstanding shares, attorneys’ fees, arbitration costs, and interest. On March 11, 2011, the Company filed its Answer and Counterclaims.ValueRich has filed its Reply to the Company’s Counterclaims.ValueRich filed a Motion to Dismiss the Counterclaims, and the Arbitrator granted the Motion to Dismiss.Thereafter, the Company filed its Answer to the Amended Arbitration Petition, which sought to add additional parties to the proceeding. The arbitration hearing is scheduled to commence on December 6, 2011 in Florida.As this matter will be decided by the Arbitrator, it is difficult to estimate the likelihood of an adverse award.The Company’s management has indicated that it intends to vigorously defend the claim. Note 13 - CURRENT VULNERABILITY DUE TO CERTAIN RISK FACTORS The Company’s major operations are carried out in the PRC; therefore the Company is subject to the risks not typically associated with entities operating in the United States of America. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy. All of the following risks may impair the Company’s business operations. If any of the following risks actually occurs, the Company’s business, financial condition or results of operations could be materially adversely affected.In such case, investor may lose all or part of the investment. Additional risks include: ● The Company may not be able to adequately protect and maintain its intellectual property. ● The Company may not be able to obtain regulatory approvals for its products. ● The Company may have difficulty competing with larger and better financed companies in the same sector. New legislative or regulatory requirements may adversely affect the Company’s business and operations. The Company is dependent on certain key existing and future personnel. ● The Company’s growth is dependent on its ability to successfully develop, market, or acquire new drugs. The Company may be subject to product liability claims in the future. ● Changes in the laws and regulations in the PRC may adversely affect the Company’s ability to conduct its business. ● The Company may experience barriers to conducting business due to governmental policy. ● Capital outflow policies in the PRC may hamper the Company’s ability to remit income to the United States. ● Fluctuation of the Renminbi could materially affect the Company’s financial condition and results of operations. ● The Company may face obstacles from the communist system in the PRC. ● The Company may have difficulty establishing adequate management, legal and financial controls in the PRC. ● Trade barriers and taxes may have an adverse affect on the Company’s business and operations. ● There may not be sufficient liquidity in the market for the Company’s securities in order for investors to sell their securities. Note 14 – SUBSEQUENT EVENTS For the nine months ended September 30, 2011, the Company has evaluated subsequent events for potential recognition and disclosure through the date of the financial statement issuance. No significant events occurred subsequent to the balance sheet date and prior to the filing of this report that would have a material impact on our consolidated financial statements. 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Notice Regarding Forward-Looking Statements In this quarterly report, references to “China Pharmaceutical,” “CFMI,” “the Company,” “we,” “our,”“us,” and the Company’s variable interest entity, “Xi’an Pharmaceuticals,” are to China Pharmaceuticals, Inc. We make certain forward-looking statements in this report.Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can”, “could,” “may,” “should,” “will,” “would,” and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. You are cautioned not to place undue reliance on such forward-looking statements. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses, and net income difficult.Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: • the effect of political, economic, and market conditions and geopolitical events; • legislative and regulatory changes that affect our business; • the availability of funds and working capital; • the actions and initiatives of current and potential competitors; • investor sentiment; and • our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report.Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. 22 Overview China Pharmaceuticals, Inc. (“the Company”), formerly named Allstar Restaurants, was incorporatedin Nevada on December 22, 2004. China Qinba Pharmaceuticals, Inc. (“China Qinba”), a wholly-owned subsidiary of the Company, was incorporated in Delaware on May 29, 2008. China Qinba formed and owned 100% of Xi’an Pharmaceuticals Development Co., Ltd. (“Xi’an Pharmaceuticals” or the “WFOE”) in the People’s Republic of China (“PRC”) on August 18, 2008. On October 28, 2008,WFOE entered into a series of agreements including a Management Entrustment Agreement, a Shareholders’ Voting Proxy Agreement, an Exclusive Option Agreement and a Share Pledge Agreement (the “Agreements”) with Xi’an Qinba Pharmaceutical Co., Ltd ("Xi’an Qinba") and its shareholders (the “Transaction”). Xi’an Qinba is a corporation formed under the laws of the PRC. According to these Agreements, WFOE acquired management control of Xi’an Qinba whereby WFOE is entitled to all of the net profits of Xi’an Qinba as a management fee, and is obligated to fund Xi’an Qinba’s operations and pay all of the debts.In exchange for entering into the Agreements, on October 28, 2008, WFOE issued 25,000,000 shares of its common stock to Xi’an Qinba owners, representing approximately 80% of theits common stock outstanding after the Transaction.Consequently, the owners of Xi’an Qinba own a majority of WFOE's common stock immediately following the Transaction, therefore, the Transaction is being accounted for as a "reverse acquisition", and Xi’an Qinba is deemed to be the accounting acquirer in the reverse acquisition between Xi’an Qinba and WFOE. These contractual arrangements completed on October 28, 2008 provide that WFOE has controlling interest in Xi’an Qinba as defined by FASB Accounting Standards Codification (“ASC”) 810, Consolidation, Section 10-15, “Variable Interest Entities” (“VIE”), which requires WFOE to consolidate the financial statements of Xi’an Qinba and ultimately consolidate with its parent company, China Qinba. The WFOE, as an entity that consolidates a Variable Interest Entity is called the primary beneficiary of the VIE. Accordingly the WFOE is the primary beneficiary of Xian Qinba. On February 12, 2010, the Company completed its merger with China Qinba in accordance with a Merger Agreement (the “Merger Transaction”). Prior to the reverse merger, the Company was a non-operating public shell corporation. Pursuant to Securities and Exchange Commission rules, the merger or acquisition of a private operating company into a non-operating public shell corporation with nominal net assets is considered a capital transaction in substance, rather than a business combination. Accordingly, for accounting purposes, the transaction has been treated as a reverse acquisition and a recapitalization, andpro-forma information is not presented. Transaction costs incurred in the reverse acquisition have been charged to expense, The Company (the legal acquirer) is considered the accounting acquiree and China Qinba (the legal acquiree) is considered the accounting acquirer for accounting purposes. Pursuant to the Merger Agreement, the Company issued 33,600,000 shares (which were subsequently reduced to 9,333,333 shares by reverse split) of Common Stock to the shareholders China Qinba in exchange for 100% of the outstanding shares of China Qinba.Immediately after the Closing, the Company had a total of 10,680,559 shares (post-reverse split) of common stock outstanding, with all ofthe shareholders of China Qinba Pharmaceuticals (and their assignees) owning approximately 87.39 % of the Company’s outstanding common stock, and the balance held by those who held the Company’s common stock prior to the Closing. Subsequent to the Merger Transaction, the financial statements of the combined entity will in substance be those of China Qinba. The assets, liabilities and historical operations prior to the Merger Transaction will be those of China Qinba. Subsequent to the date of the Merger Transaction, China Qinba is deemed to be a continuation of the business of the Company. Therefore, post-merger financial statements will include the consolidated balance sheets of the Company and China Qinba, the historical operations of the Company and China Qinba from the closing date of the Merger Transaction forward. Upon the closure of the Merger Transaction, the Company changed its name from Allstar Restaurants to China Pharmaceuticals, Inc. The Company, through its subsidiary and exclusive contractual arrangement with Xi’an Qinba Pharmaceutical Co., Ltd., is engaged in the business of manufacturing and marketing over-the-counter (“OTC”) and prescription pharmaceutical products which include capsules, granules and powder type medicines. The Company currently sells 132 kinds of pharmaceutical products and processes approval of State Food and Drug Administration for all the products it markets. 23 Results of Operations Comparison of the Three Months Ended September 30, 2011 and 2010 The following table sets forth the results of our operations for the three months ended September 30, 2011 and 2010 indicated as a percentage of net sales: $ %ofSales $ %ofSales Sales Cost of Goods Sold 43% 41% Gross Profit 57% 59% Operating Expenses 46% 42% Income from Operations 11% 17% Other Income (Expenses), net 1% -% Income Tax Expense 1% 5% Net Income 11% 12% Net Sales In the three months ended September 30, 2011, we had net sales of $6,126,913, a decrease of 22% as compared with $7,884,881 in the same period of 2010.This decrease was primarily due to decreased production volume in the third quarter of 2011. From the third quarter of 2011, we started to prepare for the Good Manufacture Practice (“GMP”) certification process startingin January 2011. In order to meet the GMP requirements, we have to upgrade our machine and equipment and provide trainings to our employees which caused decrease in production in the third quarter of 2011. We expect our sales will gradually increase as our production capacity is restored to normal level after the GMP certification. Cost of Goods Sold Cost of goods sold consisted of cost of raw materials, workers’ salary, fuel and energy, costs related to workshop, etc. Cost of goods sold decreased to $2,643,805 for the three months ended September 30, 2011, representing a 17% decrease as compared with $3,194,085 for the same period in 2010. This decrease was primarily due to a decrease in sales and production volume; the cost of goods sold as a percentage to the sales was 43% for the three months ended September 30, 2011 as compared to 41% for the same period of 2010.The slight increase in cost of goods sold as a percentage to the sales was attributable to an average increase of 5% in our raw material cost, which resulted from the overall inflation in the PRC. Gross Profit Gross profit decreased 26% to $3,483,108 for the three months ended September 30, 2011 as compared to $4,690,796 for the same period of 2010. Our gross profit margin decreased from 59% for three months ended September 30, 2010 to 57% for the same period of 2011; the slight decrease in gross margin was a result of increased cost of goods sold as a percentage to sales. Operating Expenses Operating expenses consisted of selling, general and administrative expenses. Operating expenses were $2,800,767 for the three months ended September 30, 2011, a decrease of 17% as compared to $3,387,029 for the same period of 2010.This decrease was mainly due to the effective control over the Company’s expenses despite the recovery of bad debt allowance of approximately $0.02 million in the three months ended September 30, 2011, compared witha recovery of bad debt allowance of $0.61 millionin thesame period of 2010. 24 Other Income Other income was $42,944 for the three months ended September 30, 2011, compared with other income of $6,052 for the same period of 2010, an increase of $36,862.The increase in other income was primarily due to increase in interest income from $6,129 for the three months ended September 30, 2010 to $43,062 for the same period in 2011 as a result of increase in bank deposits. Net Income Net income was $676,107 for the three months ended September 30, 2011, a decrease of 29% from net income of $952,003 for the same period of 2010.Our net profit margin slightly decreased 1% from 12% for the three months ended September 30, 2010 to 11% for the three months ended September 30, 2011. This decrease was primarily attributable to decreased sales in the third quarter of 2011. Comparison of the Nine Months Ended September 30, 2011 and 2010 The following table sets forth the results of our operations for the nine months ended September 30, 2011 and 2010 indicated as a percentage of net sales: $ %ofSales $ %ofSales Sales Cost of Goods Sold 42% 41% Gross Profit 58% 59% Operating Expenses 44% 24% Income from Operations 14% 35% Other Income (Expenses), net -% -% Income Tax Expense 5% 8% Net Income 9% 27% Net Sales In the nine months ended September 30, 2011, we had net sales of $21,845,931, a decrease of 14% as compared with $25,385,668 in the same period of 2010.This decrease was primarily due to decreased production volume in the second and third quarters as a result of our preparation for GMP certification. In order to meeting the requirements of GMP certification, we had to upgrade our machine and equipment and provide training to our employees which interrupted our production. We expect our sales will gradually increase as our production capacity is restored to normal level after the GMP certification. Cost of Goods Sold Cost of goods sold consisted of cost of raw materials, workers’ salary, fuel and energy, costs related to workshop, etc. Cost of goods sold decreased to $9,242,926 for the nine months ended September 30, 2011, representing a 11% decrease as compared with $10,380,853 for the same period in 2010. This decrease was primarily due to a decrease in sales and production volume. The cost of goods sold as a percentage to the sales was 42% for the nine months ended September30, 2011 as compared to 41% for the same period of 2010.The slight increase in cost of goods sold as a percentage to the sales was attributable to increased costs of raw materials which resulted from overall inflation in the PRC. Gross Profit Gross profit decreased 16% to $12,603,005 for the nine months ended September 30, 2011 as compared to $15,004,815 for the same period of 2010. Our gross profit margin slightly decreased from 59% for the nine months ended September 30, 2010 to 58% for the same period of 2011.The decrease in gross margin was a result of increased cost of goods sold as a percentage to sales. 25 Operating Expenses Operating expenses consisted of selling, general and administrative expenses. Operating expenses were $9,510,362 for the nine months ended September 30, 2011, an increase of 55% as compared to $6,130,048 for the same period of 2010. This increase was primarily due to stock compensation expenses of $4,856,400 for 1,140,000 shares (pre-forward stock split of 6 for 1)issued to the officers pursuant to an employee incentive plan effective in the second quarter of 2011, despite a recovery of bad debt allowance of approximately $0.58 million, while in the same period of 2010, we had a recovery of bad debt allowance of $0.41 million. Other Income Other income was $68,200 for the nine months ended September 30, 2011, compared with other expenses of $15,801 for the same period of 2010, an increase of $84,001 or 532%.The increase in other income was primarily due to an increase in interest income from $14,035 for the nine months ended September 30, 2010 to $70,567 in the same period of 2011 resulting from increase in bank deposits, and decreased interest expense as a result of payment in full for all the short term loans. Net Income Net income was $2,042,558 for the nine months ended September 30, 2011, a decrease of 71% from $6,967,556 for the same period of 2010.Our net profit margin decreased 18% from 27% for the nine months ended September 30, 2010 period to 9% for the nine months ended September 30, 2011. This decrease was primarily attributable to an increase in operating expenses, and decreased sales and gross profit. Liquidity and Capital Resources Overview We had net working capital of $25,764,563 at September 30, 2011, an increase of $8,982,647 over a net working capital of $16,781,916 at December 31, 2010. The ratio of current assets to current liabilities was10.83 at September 30, 2011. The following is a summary of cash provided by or used in each of the indicated types of activities during the nine months ended September 30, 2011 and 2010: Cash provided by (used in): Operating Activities $ $ Investing Activities - ) Financing Activities ) Net cash provided by operating activities Net cash provided by operating activities was $11,953,574 forthe nine months ended September 30, 2011, an increase of10,942,219 from net cashprovided of $1,011,355 for the same period of 2010. The increase in cash inflow was primarily attributable to decreased inventory on hand and timely collection on account receivable, despite decreased net income and increased payment of tax. Net cash used in investing activities Net cash used in investing activities was $0 for the nine months ended September 30, 2011, compared with $1,113,961 cash used in investing activities for the same period of 2010. We had no investing activity for the nine months ended September 30, 2011, while we spent $1,105,806 in prepayment for patents and $8,155 on fixed assets purchase in the same period of 2010. Net cash used in financing activities Net cash provided by financing activities was $650,100 for the nine months ended September 30, 2011, compared to $715,538 cash used in financing activity in the same period of 2010. We had $650,100 short-term advance from a shareholder in the nine months ended September 30, 2011, while we paid off $2,497,502 short term loan in the same period of 2010, despite the receipt of $789,775 from issuance of additional common stock to the existing shareholders and $992,189 cash inflow from warrants exercised. 26 Contractual Obligations and Off-Balance Sheet Arrangements We have certain fixed contractual obligations and commitments that may include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing and amounts of payments. We signed a contact with Xi’an Keli, a local pharmaceutical company to purchase two patents of medicine formulation from them; the total contracted amount was approximately $4,721,000 (RMB 30 million). As of September 30, 2011, we paid $3,933,912 (RMB 25,000,000), and the remaining $786,794 (RMB 5 million) will be paid upon the Company obtaining the registration certificate of the medicine. Our anticipated needs for the future are to be negotiated in accordance with manufacturing and operation needs, and market conditions of next year. We do not have any off-balance sheet arrangements. Critical Accounting Policies While our significant accounting policies are more fully described in Note 2 to our consolidated financial statements, we believe the following accounting policies are the most critical to aid you in fully understanding and evaluating this management’s discussion and analysis. Use of Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year.Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of inventories.Actual results could differ from those estimates. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. The standard credit period of the Company’s most of client is three months. Within the medical industry in China, the collection period is generally longer than for other industries. Management evaluates the collectability of the receivables at least quarterly. The estimated average collection period was 90 days. Revenue Recognition The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104, “Revenue Recognition”, included in the Codification as ASC 605, Revenue Recognition. Sales revenue is recognized when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. The Company has one revenue source from manufacturing and selling the pharmaceutical products, and does not allow its customers to return products. The Company’s customers can exchange products only if they are damaged in transportation. 27 Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes”, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of the FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (codified in FASB ASC Topic 740). When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet themore-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities uponexamination.Interest associated with unrecognized tax benefits is classified as interest expense and penalties are classified as selling, general and administrative expense in the statements of income. Inflation Inflation in recent years has affected the business results of the Company.First of all, on the global economic expansion, supply has been restricted and coupled with the fact that USA has adopted a relaxed currency policy etc., these increase inflation risks.Secondly, GNP increases in China also elevates consumption ability and production cost, prices increase as a natural tendency. Finally, as a result of the macro economic trends and price increases, the Company’s procurement prices are also affected resulting in increase in cost of sales. The Company operates in China and as such, the Company’s business activities, financial position and operational results will be affected by PRC politics, economic and legal environments and also affected by the overall economic situation of China.The business of the Company may be affected by the relevant laws, regulations, anti-inflation measures, currency conversion and overseas remittance and exchange rates issues etc. that are related to China politics. New Accounting Pronouncements In June 2011, FASB issued ASU 2011-05, Comprehensive Income(ASC Topic 220): Presentation of Comprehensive Income. Under the amendments in this update, an entity has the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under both options, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two-statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. In addition, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update should be applied retrospectively andare effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company is currently assessing theeffect that the adoption of this pronouncement will have on its financial statements. In May 2011, FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and International Financial Reporting Standards (ASC Topic 820), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between US GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements. The provisions of this new guidance are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. The guidance is not expected to have a material impact on our consolidated financial statements. In September 2011, the FASB issued ASU No.2011-08, Intangibles—Goodwill and Other (Topic 350)—Testing Goodwill for Impairment, to simplify how entities test goodwill for impairment. ASU No.2011-08 allows entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If greater than 50 percent likelihood exists that the fair value is less than the carrying amount then a two-step goodwill impairment test as described in Topic 350 must be performed. The guidance provided by this update becomes effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011. The Company do not intend to adopt this ASU No.2011-08 before September 15, 2011, and do not expected to have a material impact on the Company’s consolidated financial position and results of operations. 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk N/A. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15(e)) under the Exchange Act) that is designed to ensure that information required to be disclosed by the Company in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time specified in the Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer's management, including its principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Pursuant to Rule 13a-15(b) under the Exchange Act, the Company carried out an evaluation with the participation of the Company’s management, including Guozhu Wang, the Company’s Chief Executive Officer (“CEO”), and Tao Lei, the Company’s Chief Financial Officer (“CFO”), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the three months ended September 30, 2011. Based upon that evaluation, the Company’s CEO and CFO concluded that, as of the date of evaluation, there was a material weakness and therefore the Company’s internal control over financial reporting was not effective.The Company’s material weakness in its internal control over financial reporting is related to the lack of accounting personnel with U.S. GAAP proficiency.The Company’s internal accounting department has primarily engaged in ensuring compliance with PRC accounting and reporting requirements for our operating affiliates. As a result, our current internal accounting department responsible for financial reporting of the Company, on a consolidated basis, is relatively new to U.S. GAAP and the related internal control procedures required of U.S. public companies.Although the Company’s accounting staff is professional and experienced in accounting requirements and procedures generally accepted in the PRC, management has determined that they require additional training and assistance in U.S. GAAP matters. In order to mitigate this material weakness to the fullest extent possible, external consultants were used and the Company’s review process was strengthened. On November 18, 2011, the management of the Company concluded that it was necessary to restate the financial statements for the nine months ended September 30, 2009 previously filed by the Company with the Securities Exchange Commission (the “SEC”) on a Current Report on Form 8-K , for each of the fiscal years ended December 31, 2009 and December 31, 2010 previously filed by the Company with the SEC on an Annual Report on Form 10-K and for each of the quarterly periods ended March 31, 2010, June 30, 2010, September 30, 2010, March 31, 2011 and June 30, 2011 previously filed by the Company with the SEC on a Quarterly Report on Form 10-Q because in the process of preparing the aforementioned financial statements, the translation of the Company’s fixed assets and intangible assets from Renminbi yuan to U.S. dollar was erroneously based on the historical exchange rate while the U.S. generally accepted accounting principles require the translation of assets at the exchange rate on the balance sheet date. As a result, such financial statements should no longer be relied upon. Management has since resolved to take corrective actions designed to ensure that material information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and regulations and accumulated and communicated to them as appropriate to allow timely decisions regarding required disclosure. Therefore, management believes that the consolidated financial statements and other information presented herewith are materially correct.Management believes that the weakness did not have any effect on the accuracy of the Company’s consolidated financial statements for the current reporting period. As a result of such evaluation, the Company's CEO concluded that, as of the date of evaluation, the Company’s disclosure controls and procedures were not effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, or that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. Changes in internal controls over financial reporting Our management, with the participation of our CEO and CFO, performed an evaluation as to whether any change in our internal controls over financial reporting occurred during the quarter ended September 30, 2011. Based on that evaluation, our CEO and CFO concluded that no change occurred in the Company's internal controls over financial reporting during the quarter ended September 30, 2011 that has materially affected, or is reasonably likely to materially affect, the Company's internal controls over financial reporting. 29 PART II – OTHER INFORMATION Item 1.Legal Proceedings. ValueRich, Inc. (“ValueRich”) commenced a private arbitration against the Company in Florida asserting breach of contract, conversion, and unjust enrichment claims arising out of a Consulting Agreement between ValueRich and Xi’an Qinba Pharmaceuticals Co. Ltd. (“Qinba”), which is the operating entity that a Company’s wholly owned subsidiary has a contractual Entrust Management Relationship. ValueRich asserts that the Company breached and circumvented the Consulting Agreement by terminating it and becoming a public entity through other means. ValueRich seeks specific performance to obtain 20% of the Company’s outstanding shares, or, in the alternative, unspecified monetary damages equal to the value of 20% of the Company’s outstanding shares, attorneys’ fees, arbitration costs, and interest. On March 11, 2011, the Company filed its Answer and Counterclaims. ValueRich has filed its Reply to the Company’s Counterclaims. ValueRich filed a Motion to Dismiss the Counterclaims, and the Arbitrator granted the Motion to Dismiss. Thereafter, the Company filed its Answer to the Amended Arbitration Petition, which sought to add additional parties to the proceeding. The arbitration hearing is scheduled to commence on December 6, 2011 in Florida.As this matter will be decided by the Arbitrator, it is difficult to estimate the likelihood of an adverse award. The Company’s management has indicated that it intends to vigorously defend the claim. We know of no other material, active, pending or threatened proceeding against us or our subsidiaries, nor are we, or any subsidiary, involved as a plaintiff or defendant in any other material proceeding or pending litigation Item 1A. Risk Factors. Not applicable. Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. To our knowledge, there are no material defaults upon senior securities. Item 4. (Removed and Reserved). Item 5.Other Information. None. Item 6. Exhibits. (a) Exhibits Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002.* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Calculation Linkbase Document.** 101.PRE XBRL Taxonomy Presentation Linkbase Document.** 101.LAB XBRL Taxonomy Label Linkbase Document.** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document.** * The Exhibit attached to this Form 10-Q shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to liability under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. ** Attached as Exhibits 101 to this Form 10-Q are the following financial statements from the Company’s Form 10-Q for the quarterly period ended September 30, 2011 formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Income and Comprehensive Income, (iii)the Consolidated Statements of Cash Flows, and (iv)related notes to these unaudited condensed consolidated financial statements tagged as blocks of text. The XBRL related information in Exhibits 101 to this Form 10-Q shall not be deemed “filed” or a part of a registration statement or prospectus for purposes of Section11 or 12 of the Securities Act of 1933, as amended, and is not filed for purposes of Section18 of the Exchange Act, as amended, or otherwise subject to the liabilities of those sections. 30 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA PHARMACEUTICALS, INC. Dated: November 21,2011 By: /s/Guozhu Wang Name:Guozhu Wang Title:Chief Executive Officer Dated: November 21,2011 By: /s/Tao Lei Name:Tao Lei Title:Chief Financial Officer 31
